                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       No. 3:12-CR-167
                                          )       Judge Phillips
JEROME DOBBINS                            )

                                         ORDER

       Jerome Dobbins (“Petitioner”) has filed a motion to dismiss case and vacate

sentence for lack of jurisdiction under 28 U.S.C. § 2072(b) and Rule 60(d) [Doc. 34]. Since

it does not plainly appear from the face of the motion that it should be summarily dismissed,

the United States Attorney is hereby ORDERED to file an answer or other pleading within

thirty (30) days from the date of this Order.

       Although a reply to the Government’s answer is not necessary, if Petitioner wishes

to file a reply, he SHALL file any reply within thirty (30) days from the date the

Government files its answer with the Court. The Court directs Petitioner’s attention to

E.D. Tenn. L.R. 7.1(b), which provides that briefs “shall not exceed 25 pages in length[,]”

and L.R. 7.1(c), which provides that a reply brief shall directly reply to the points and

authorities in the Government’s answer and shall not be used to reargue the points and

authorities included in his motion or to present any new issues.

       IT IS SO ORDERED.



                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE
